635 So.2d 1061 (1994)
Stephen Louis RUTH, Appellant,
v.
STATE of Florida, Appellee.
No. 93-04049.
District Court of Appeal of Florida, Second District.
April 29, 1994.
PER CURIAM.
Stephen Louis Ruth appeals the trial court's order dismissing various motions seeking postconviction relief. At the time the trial court entered its order dismissing the motions, a prior-filed appeal from a motion for postconviction relief was pending in this court. The trial court correctly recognized it did not have jurisdiction to rule on the merits of the motions during the pendency of the prior appeal. See Ross v. State, 598 So.2d 149 (Fla. 2d DCA 1992); Braxton v. State, 568 So.2d 1003 (Fla. 2d DCA 1990), cause dismissed, 577 So.2d 1325 (Fla. 1991).
Accordingly, we affirm the trial court's order without prejudice to the appellant's refiling the motions for the trial court's consideration when jurisdiction is again in the trial court.
RYDER, A.C.J., and PATTERSON and BLUE, JJ., concur.